\ooo\la\Ul-D~UN»-l

NNNNNNNNNr-\v-t~y-¢h-\~p-¢\~\_,_‘
OO\lQ\mAUNl-\Q\Q®-lQ\UI-BUN|-\G

CaSe 19-50102-btb Doc 5 Entered 01/30/19 14:35:53 Page 1 of 2

CANDACE C. CARLYON, ESQ.
Nevada Bar No. 2666

TRACY M. O'STEEN, ESQ.
Nevada Bar No. 10949

CLARK HILL PLLC

3800 Howard Hughes Parkway, Suite 500
Las Vegas, NV 89169

Telephone: (702) 862-8300
Facsimile; (702) 862-8400
CCarlyon@ClarkHill.com
TOSteen@ClarkI-Iill.com

[Proposed] Counselfor Debtor in Possessio)z
UNITED STATES BANKRUP'I`CY COURT
DISTRICT OF NEVADA
In re Case No.: BK-l9-[#####]-BTB
Chapter ll
DOUBLE JUMP, lNC.

Hearing Date:
Hearing Time:

VERIFICATION OF CREDITOR MATRIX

 

 

Pursuant to Local Bankruptcy Rule 1007~1, the above named Debtor hereby verifies that

the attached list of creditors is true and correct to the best of his/her knowledge

Date: January 28, 2019 Signamre; j[\ jr § »
IRobel“c A.\Karmann
Authorized Representative

 

CaSe 19-50102-btb Doc 5 Entered 01/30/19 14:35:53

Doub1e Jump - Creditor Matrix.TXT

JEFF CARPOFF
2905 LAKE EAST DR., STE 150
Las Vegas, Nv 89117

PAULETTE CARPOFF
2905 LAKE EAST DR., STE 150
Las vegas, Nv 89117

United States Trustee
300 Las Vegas B]vd. South #4300
Las Vegas, NV 89101

Dept. of Emp10yment, Training & Rehab
Emp1oyment Security Division

500 East Third Street

Carson City, NV 89713

Interna1 Revenue Service
P.O. Box 7346
Phi]ade1phia, PA 19101-7346

Nevada Department of Taxation, Bankruptcy Section
555 E. Washington Ave., #1300
Las Vegas, NV 89101

United States Attorne 's Office

ATTN: Civi] Process C erk

501 Las Vegas BTvd. South, Suite 1100
Las Vegas, NV 89101

SociaT Security Administration

Office of the Regiona1 Chief Counse], Region IX
160 Spear Street, Suite 800

San Francisco, CA 94105-1545

Secretary of the Treasury
1500 Pennsy]vania Ave. NW
Washington, D.C. 20220

Securities and Exchange Commission
Los AngeTes Regiona] Office

444 South F10wer Street, Suite 900
Los Ange]es, Ca]ifornia 90071

Page 1

Page 2 of 2

